UY 02 2029

CLERic u
S. Bac:
William Howarth, JR., ANCHone ae oT COURT

Vis Ay

VS.

Kevin Coe i

 

DeVentant.
Cuse No. 3:20-eN- 00 TMK
DECLARATORY COMPLAINT FOR REDRESS

L. JURISDICTION &@ VENVE
This + a civil achion authorizedk by \? WS.e. Section 1963

 

to Cedcess The deprevation, wader color of Stele low, o Cats
Secured by the Censtilvbion of the United Stokes. The court bes
juoriedickion under 28 U.S.C. Section 1334 and 1343(0(3), Pleat seeks
declarotory relier pursvomh $, 28 U.3.C. Sechion LLOL end 21102.
PletetilO: eleim for iNdunckive retie® are avthorized by 28
USE. Section 2283 & 2284 ond Bele b5, Federal Rules of Civil Procedure,
| The Uaiked Shotes District Court cf MesKa is on agpropricte
Venve onder 28 .8.C. Seckron AI(EI(Z) becavse ik is Where Khe
Events Giving wise bo Hhis Claim occured.

YW. PLAINTIFF ¢

© Plomnkl, William Howarth, is cmd wos ob ol rime’ men Howed
heveia o grekriol dehanee cf the Shole of Alaska in Hae
Wastody oF ne Depex tment ok Correchtons. He ts cur cently

oH

Case 3:20-cv-00276-JMK Document1 Filed 11/02/20 Page 1of5
Contined hnchorase Corrcebionoh Comptes Wesk, 1300 Eat
AMe ve, Anchorage, Aloska 99504.
ML. VEFEWDANT

| DEendant, Kern Coes is Phe attorney representing he Paraktt
in a Criminal Shube cose, “Stobe of Neaka v. William Howarth,
BAN -A8- 08389 eR.” He currently works Dor Shes OWice +
Prlic Advocacy, 900 West Stn Ave., Amehorage, Alaska 991904.

2. The Beendank is sued indindually ond ia is cial
Capacity. AL oll times meanhoned in Yas Complaint, each VeLendont
octed vader Mre Color & Shebe Laso.

Im, TACTS

\. May 8, 2020, Delendant Kevin Coe Seat a cover leer
With odbecked discover, RaVEr docu ments of 17 Pages
Wel mado rib, S cack document conbared & dL scciphion
on Whak police ot cork report Yhob wos vst s Pre original
Complaint ot Marked Ble S, Res Hk Cerminal Becedare requirement’

2. May 18,2070, Dedlendank Seat Velibionce a Skabve leller vpdobe,
wdocmong Wak 2 We AS speedy best mebion wos Viled. tadicated
within, Darendank arovded “For Many Tessoas, T do ack bekeve
T will be Yona, ~ mokion Peqgaccine, the wrseig Video os
\ne Ce coun ze Lak a WO Ave ROcess Wioleion”

3. duly 3A, TETO , Verendont Seat a hadus leer, Vong lying, Yaak Ve

Ave QFOCeSS Vielokion om wy \pe Used OS “negor pirons, \evernoe”?

 

1, Byhosk A
2. Eahibtk d
3. Exhibit C

Tay

Case 3:20-cv-00276-JMK Document 1 Filed 11/02/20 Page 2 of 5
W, ietS, William Howarth, IR, asked Delendonk to Vie
Properwre Motions  Sauckioning Ke Soke Yroreeutee oe
Baz Doe Process viclation, Which Deeahant ver used bo do
SO.

B. DeLendunts cedursel bo come)ly ust Phi LhS Yeauest
widokes  Naakes Provession ol Qres ao Cenduer 4.2 Co).

& DGeadort, Na o aby Yo vindicate Yhe Meinl OS
ele Mm Maske Ries of Pe Lesstonol Conduct 1.3, COMMENT.
“h \aw yee Shrowld Ovlwe a mmeadler on \oelal nv ow clienh ee.
cand keke wholever Nawal onc eklicul menses are
veauwed by vinkicde a clenks caure or endeavel.”

V. LEGAL CLAW

1. PMantdh al\eaes and mcogporake Ly wekerence Percaurnth §
A~AA,

1. The violetion oh ave Pucesg and eckie OSS is rance a
Counsel victabed Plaathh, wiWlicow Wowarth, SVs widals
by Means ov He Ww oro) Vas volar Lo Neckive wSssishence
& Counsel quarenteed under United Shebes Constbubion
Ranerdvnent Vocaad XIV.

3. Tne Plamkih thos no lon, cwecquebe cr compleke cemedy
ok Vow bo vedress the wrens desorbed herein, Plambis
as been end wit oe wregoroably wired by Khe Conduct
oa Wre dedendkand’s Omissicn unless Yas Courk grants ‘re
Geclabory and in) vackise Yee wed Pluk Leeks,

a Oy

Case 3:20-cv-00276-JMK Document 1 Filed 11/02/20 Page 3 of 5
Nv. PRINER FOR RELAEE WHEEFORE, Plank ll vagally

Prays Wor Was cowk alee dvdgment ranting eink O:

N,N declacation Sek YWre ecks and omissions described
paren wiclgles Weis sighs wader Vig Condibilion sad tows
& Woe Waker Stokes.

2 oh Pielominary and permanent Wivnckton order wy ddenlart,
Keun Coe be Order Wim So Taise Pooper dee Process vialodion
Yemedys Yo Dae Cock \elding, Swessdkichwun , of Withdrawl
Vopinn CeQrerents *o) Ve Wook wor anos & Ney ko
Vindicate Whe isaye unkhin o }onely Monnet,

3 Compan sebory dowmoyes = Se ouoak & YA50,000 — agesast
Woe detenchent:

A. Ponikive damoges oe re amount ‘3g $4,000 each dey the devenduct
\neadk Possession & Mardy Qase.

BA avey eich on oll gives triable Ly dvey.

& Resi cose in Bris suck.

T. Bay oddone teked ris Cou cheems wust, QFOReC nck equsduble.

8. Reged Nily svbatted Watiour Howarth, SR Dabed:

VERVE CATION
I hove ceok Ye Loreen Comoleant ang Vesdoy Verity Vet
Dre moder allesed ner ote Hrue, Exceat as ty molters ve
ects wrcwation und leciel wok wilhon coded of Wem. § pile
Med wre ‘eelteved bo \be breve. \ cocky umee wer Wp

vin o Rewey Wok VWre oregeing, is ue and Comer.

iS=z oi jh
BM Crccsked ch hndnorage, Masks Set on LAE och  __ 2oze,

 

0 -cy. : tte IAO
Case 3:20-cv-00276-JMK Document 1 Adee nyloz/20/ Page Ge oe
Z Ee
TERM ore aes
horas ¢ Covvectione ) Compler

foo Last yt’ Ave

or A) le ka =
HAC l. Me pom |- 18 is :
E

5

Vi

Lani ted Sfocles Districk Court =

2722 west 7 Ave Rox i a

| Anchoray e Alaska (GAS /32 75 4/8
: ‘

SSS a
ae .

“RYSFOS

   

 

AM et ene le

H@E/20 Page 5 of 5

eae > eerce gs a
